Title: To Alexander Hamilton from William S. Smith, 9 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton—
            Sir.
            Camp 12th. Regt. Septr. 9th. 1799.
          
          I have the honor to inform you that Lt. R. L. R. Livingston has this moment arrived in Camp, in consequence of orders founded on your communication on the Subject of Lt. Hoffman—
          I have the Honor to be Sir, Your most obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        